DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 22 Feb 2021, in which claims 11-13 are amended to change the scope and breadth of the claim.

	This application is the national stage entry of PCT/CN2018/091057, filed 13 Jun 2018; and claims benefit of foreign priority document CHINA 201710445157.9, filed 13 Jun 2017; this foreign priority document is not in English.

Claims 11-13 are pending in the current application are examined on the merits herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 22 Feb 2021, with respect that claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einbond et al. (Planta Med., 2006, 76, p1200-1206, supporting information p3292-e297, of record) has been fully considered and is persuasive, as amended claim 11 recites the composition consisting of isolated acetein and deoxyacetein as active ingredients at the mass ratio as recited, Einbond et al. discloses an EtOAc fraction of Black cohosh roots and rhizomes containing a total amount of triterpene glycosides and polyphenols. MPEP 2111.03 at II. provides that "The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948)" and the meaning of the transitional phrase recited in the instant claims is not explicitly redefined.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 22 Feb 2021, with respect that claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Molecules, 2016, 21, 1001, 13 pages, provided by Applicant in IDS mailed 26 Aug 2020) in view of Einbond et al. (Planta Med., 2006, 76, p1200-1206, supporting information p3292-e297, of record) has been fully considered and is persuasive, as amended claim 11 recites the composition consisting of isolated acetein and deoxyacetein as active ingredients at the mass ratio as recited, and Applicant's remarks are persuasive that the instant specification in example 11 at pages 20-22 provides evidence of unexpected results for the combined composition compared to the closest prior art embodiments of the isolated compounds disclosed in Wu et al. 
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN S LAU/Primary Examiner, Art Unit 1623